UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-K þ Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2011 o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number: 001-32360 AKORN, INC. (Exact name of registrant as specified in its charter) LOUISIANA 72-0717400 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 1925 W. Field Court, Suite 300, Lake Forest, Illinois 60045 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code: (847) 279-6100 SECURITIES REGISTERED PURSUANT TO SECTION 12(b) OF THE ACT: Title of each class Name of each exchange on which registered Common Stock, No Par Value The NASDAQ Stock Market LLC SECURITIES REGISTERED PURSUANT TO SECTION 12(g) OF THE ACT: (None) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yeso No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes £ No R Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes R No £ Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one): Large accelerated filer: o Accelerated filer: þ Non-accelerated filer: o Smaller reporting company: o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yeso No þ The aggregate market value of the voting stock of the registrant held by non-affiliates (affiliates being, for these purposes only, directors, executive officers and holders of more than 5% of the registrant’s common stock) of the registrant as of June 30, 2011 was approximately $421,983,000 based on the closing market price of $7.00 reported on the Nasdaq Stock Market LLC. The number of shares of the registrant’s common stock, no par value per share, outstanding as of March 12, 2012 was 95,021,831. Documents incorporated by reference: Definitive Proxy Statement for the 2012 Annual Meeting incorporated by reference into Part III, Items 10-14 of this Form 10-K. 1 Forward-Looking Statements and Factors Affecting Future Results Certain statements in this Form 10-K constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act. When used in this document, the words “anticipate,” “believe,” “estimate” and “expect” and similar expressions are generally intended to identify forward-looking statements. Any forward-looking statements, including statements regarding our intent, belief or expectations are not guarantees of future performance. These statements are subject to risks and uncertainties and actual results may differ materially from those in the forward-looking statements as a result of various factors, including but not limited to: ● Our ability to continue to comply with all of the requirements of the Food and Drug Administration, including current Good Manufacturing Practices regulations; ● Our ability to obtain additional funding or financing to operate and grow our business; ● The effects of federal, state and other governmental regulation on our business; ● Our ability to obtain and maintain regulatory approvals for our products; ● Our success in developing, manufacturing, acquiring and marketing new products; ● Our ability to generate cash from operations sufficient to meet our working capital requirements; ● The success of our strategic partnerships for the development and marketing of new products; ● Our ability to bring new products to market and the effects of sales of such products on our financial results; ● Our ability to successfully integrate acquired businesses and products; ● The effects of competition from other generic pharmaceuticals and from other pharmaceutical companies; ● Availability of raw materials needed to produce our products; and ● Other factors referred to in this Form 10-K and our other Securities and Exchange Commission filings. See “Item 1A. Risk Factors”. You should read this report completely with the understanding that our actual results may differ materially from what we expect. Unless required by law, we undertake no obligation to update publicly any forward-looking statements, whether as a result of new information, future events or otherwise. 2 FORM 10-K TABLE OF CONTENTS Page PART I Item 1. Business 4 Item 1A. Risk Factors 11 Item 1B. Unresolved Staff Comments 17 Item 2. Properties 17 Item 3. Legal Proceedings 18 Item 4 Mine Safety Disclosures 18 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 19 Item 6. Selected Financial Data 21 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 36 Item 8. Financial Statements and Supplementary Data 36 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 72 Item 9A. Controls and Procedures 72 Item 9B. Other Information 72 PART III Item 10. Directors, Executive Officers and Corporate Governance 73 Item 11. Executive Compensation 73 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 73 Item 13. Certain Relationships and Related Transactions and Director Independence 73 Item 14. Principal Accounting Fees and Services 73 PART IV Item 15. Exhibits, Financial Statement Schedules 74 3 PART I Item 1. Business We manufacture and market a full line of diagnostic and therapeutic ophthalmic pharmaceuticals as well as niche hospital drugs and injectable pharmaceuticals.In addition, we have marketed and distributed vaccines purchased from outside sources. Our customers include physicians, optometrists, hospitals, wholesalers, group purchasing organizations, retail pharmacy chains and other pharmaceutical companies. Akorn, Inc. is a Louisiana corporation founded in 1971 in Abita Springs, Louisiana. In 1997, we relocated our corporate headquarters to the Chicago, Illinois area.We operate pharmaceutical manufacturing facilities in Decatur, Illinois and Somerset, New Jersey, an R&D center in Skokie, Illinois and a distribution warehouse in Gurnee, Illinois.As of February 28, 2012, we also own and operate a manufacturing complex in Paonta Sahib, Himachal Pradesh, India through our wholly-owned subsidiary, Akorn India Private Limited.This business currently manufactures pharmaceutical products for contract customers in India and manufactures various products for export to non-U.S. markets. In this annual report, we have reported results for four operating segments:ophthalmic; hospital drugs & injectables; contract services; and biologics & vaccines.These four segments are described in greater detail below. For information regarding revenues and gross profit for each of our segments, see Item 8. Financial Statements and Supplementary Data, Note M — “Segment Information.” Three of these segments – ophthalmic, hospital drugs & injectables, and contract services – have been identified and reported in each quarterly period during the three years ended December 31, 2011.The biologics & vaccines segment was reported for each quarterly period during 2009 and the first quarter of 2010.During the fourth quarter of 2009, we reached the strategic decision to exit the biologics & vaccines segment and did so toward the end of the first quarter of 2010. Ophthalmic Segment. We market a full line of diagnostic and therapeutic ophthalmic pharmaceutical products. Diagnostic products, primarily used in the office setting, include mydriatics and cycloplegics, anesthetics, topical stains, gonioscopic solutions, angiography dyes and others. Therapeutic products, sold primarily to wholesalers, chain drug stores and other national account customers, include antibiotics, steroids, steroid combinations, glaucoma medications, decongestants/antihistamines and anti-edema medications. Non-pharmaceutical products include various artificial tear solutions, preservative-free lubricating ointments and eyelid cleansers. We also market a line of over-the-counter (“OTC”) dry eye and other eye health products principally under the TheraTears® brand name.These products are sold through major chain drug stores and big box retailers, as well as directly to optometrists, ophthalmologists and other eye care practitioners and clinics. Hospital Drugs & Injectables Segment. We market a line of niche hospital drug and injectable pharmaceutical products, including antidotes, anti-infectives, controlled substances for pain management and anesthesia, and other selected pharmaceutical products.These products are predominately sold to hospitals through the wholesale distribution channel.We target products with limited competition due to difficulty in manufacturing and/or the product’s market size. Contract Services Segment. We manufacture ophthalmic and injectable pharmaceutical products for third party pharmaceutical customers based on their specifications. Biologics & Vaccines Segment. We marketed adult Td vaccines during 2009 and the first quarter of 2010, as well as flu vaccines during 2009. These vaccines were marketed directly to hospitals and physicians as well as through wholesalers and national distributors.In the fourth quarter of 2009, the strategic decision was made to exit this segment, and we exited the biologics & vaccines segment in the first quarter of 2010. Manufacturing. We operate domestic manufacturing facilities located in Decatur, Illinois and Somerset, New Jersey. (See Item 2. Properties, for more information.) Through our two manufacturing facilities, we manufacture a diverse group of sterile pharmaceutical products, including dye products, liquid injectables, lyophilized injectables, gels, and ophthalmic solutions and ointments for our ophthalmic, hospital drugs & injectables and contract services segments. Our Somerset facility manufactures ophthalmic solutions and ointment products for our ophthalmic and contract services segments, and gels for our hospital drugs & injectables segment. Our Decatur manufacturing facility manufactures dye products, liquid injectables, lyophilized injectables and ophthalmic solutions for our ophthalmic, hospital drugs & injectables and contract services segments. As of February 28, 2012, we own and operate a foreign manufacturing complex in Paonta Sahib, Himachal Pradesh, India.This plant currently manufactures liquid general pharmaceutical injectables, and injectable and oral cephalosporins, sterile injectable carbapenem and hormone products and is being expanded to allow for production of oncology products as well.The Paonta Sahib plant currently manufactures product for Indian contract customers and for export to African, Asian and other unregulated markets.It is our intention to seek U.S. Food and Drug Administration (“FDA”) approval and other international regulatory approvals so that this facility can manufacture product for export to the U.S. and other regulated markets. 4 Sales and Marketing. We rely on our sales and marketing teams to help us maintain and, where possible, increase our market share in our predominantly non-proprietary product offering.We have a three-tiered sales organization focused on our hospital drugs & injectables segment and our ophthalmic segment, which consists of (1) outside sales; (2) inside sales and customer service; and (3) national accounts sales. Outside sales representatives sell ophthalmic products directly to retinal surgeons and ophthalmologists, and sell hospital drugs & injectables directly to local hospitals to support compliance and pull through against group purchasing organization contracts. Inside sales and customer service augment our outside sales team in the sale of ophthalmic and hospital drugs & injectables products in markets where outside sales would not be cost effective. Our national accounts sales team seeks to establish and maintain contracts with wholesalers, retail pharmacy chains and group purchasing organizations that represent hospitals in the United States.To support our contract services segment, we have a separate team that focuses on marketing our contract manufacturing capabilities through direct mail, trade shows and direct industry contacts. Research and Development (“R&D”). In February 2010, we opened a new R&D facility at the Illinois Science and Technology Park in Skokie, Illinois.The majority of our internal product development activities take place at this facility, with a smaller subset occurring at our manufacturing plant in Somerset, NJ.Our manufacturing plants in Decatur, IL and Somerset, NJ provide support for the latter phases of product development.In addition, we continue to work with strategic partners for the external development of certain products.We believe that having our own centralized and dedicated R&D facility allows us to significantly increase the size of our product pipeline as well as shorten the time from project start to filing for approval with the FDA. As of December 31, 2011, we had 31 full-time employees directly involved in product research and development activities. Research and development costs are expensed as incurred. Such costs amounted to $11.6 million, $7.0 million and $4.8 million for the years ended December 31, 2011, 2010 and 2009, respectively, and includes both internal R&D expenses and milestone fees paid to our strategic partners.Our strategic partnerships are discussed further in “Business Development.” We received one Abbreviated New Drug Application (“ANDA”) product approval from the FDA in 2011 and four in 2010.During 2011, we submitted 22 new ANDA filings to the FDA, increasing to 31 the number of our ANDA product filings currently under review by the FDA Office of Generic Drugs: 22 from internal development and nine from various strategic agreements with other external partners. In most but not all instances, we own, or will own, the ANDAs that are produced by our strategic partnerships. We plan to continue to file ANDAs on a regular basis in anticipation of selected pharmaceutical products coming off patent, thereby allowing us to compete by marketing generic equivalents. For more information, see “Government Regulation”. No assurance can be given as to: (1) whether we will file New Drug Applications (“NDAs”) or ANDAs when anticipated; (2) whether or when such ANDAs will be approved by the FDA; (3) whether or not we will ultimately develop marketable products based on any filings we do make; (4) the actual size of the market for any such products, or (5) whether our participation in such market would be profitable. See “Government Regulation” and Item 1A. Risk Factors – “Our growth depends on our ability to timely develop additional pharmaceutical products and manufacturing capabilities”. Mergers and Acquisitions. We actively seek to expand and enhance our business through strategic acquisitions.We may seek to acquire ANDAs and NDAs from other pharma companies, or pursue acquisition of independent businesses that we believe complement our existing business and provide us opportunities for growth.During 2011 and early 2012, we completed three significant acquisitions. On May 3, 2011, we acquired AVR Business Trust and its subsidiaries, Advanced Vision Research, Inc. and Advanced Vision Pharmaceuticals, LLC (collectively, "AVR") for $26.0 million in cash.AVR is a developer and marketer of a line of OTC eye care products marketed primarily under the TheraTears® brand name.Their products are carried by major drug retailers throughout the United States, as well as being marketed in various foreign countries. On December 22, 2011, we acquired three NDAs from H. Lundbeck A/S (“Lundbeck”).On the date of closing, Akorn made an initial payment of $45 million and will likely owe a subsequent milestone payment of $15 million in cash on the third anniversary of the closing date.The initial purchase price and the subsequent milestone payment are subject to a reduction if certain sales targets are not met in the first three years and the subsequent three years post closing. The acquired portfolio consists of Nembutal®, a Schedule II controlled drug, Diuril® and Cogentin®. In addition, we signed a transition services agreement with Lundbeck to ensure product availability, and separately paid approximately $4.6 million for Lundbeck’s existing inventory of the three acquired products.This acquisition provided us with three branded, hospital injectables to add to our portfolio. 5 On February 28, 2012, subsequent to the end of our 2011 fiscal year, we closed on our acquisition of selected assets of Kilitch Drugs (India) Limited (“Kilitch”).The acquisition was pursuant to a Business Transfer Agreement (“BTA”) between our subsidiary, Akorn India Private Limited, and Kilitch signed on October 6, 2011.We paid $59.9 million in cash at closing, which includes $1.8 million in transaction-related taxes and duties, and may owe additional consideration of approximately $4.0 million.The primary assets acquired were Kilitch’s pharmaceutical manufacturing complex in Paonta Sahib, Himachal Pradesh, India and its ongoing book of business.Also acquired pursuant to the BTA were selected assets of NBZ Pharma Limited, a company affiliated with Kilitch, from which the Company acquired the rights to manufacture and distribute certain pharmaceuticals products.The Paonta Sahib plant currently manufactures pharmaceutical products primarily for contract customers in India and for export to unregulated markets.The Company’s plan is for this manufacturing plant to obtain FDA and other international certification so that it can manufacture product for export to the U.S. and other regulated markets. Business Development.In additional to our internal research and development, we also maintain a business development program that identifies potential product acquisition or product licensing opportunities. We have strategically focused our business development efforts on products that complement our existing product lines and are expected to have few competitors. In 2004, we entered into a 50/50 strategic partnership with Strides Arcolab Limited (“Strides”) in a new company named Akorn-Strides LLC (the “Joint Venture Company”) for the development and marketing of a number of injectable ANDA products for the hospital and alternate site markets in the United States.Each partner funded the Joint Venture Company with $1,500,000 for initial development projects. See Item 8. Financial Statements and Supplementary Data, Note P – “Business Alliances” for more information.Strides was responsible for developing, manufacturing and supplying the injectable products, while Akorn was responsible for sales and marketing of these products within the United States.The Joint Venture Company launched its first products in the second half of 2008.To supplement Strides’ manufacturing capabilities, during 2010 Akorn began manufacturing one Joint Venture Company product in our Decatur, Illinois plant.The Joint Venture Company product pipeline was limited to those products identified at the founding of the Joint Venture Company and placed into development shortly thereafter.For the years 2011, 2010 and 2009, the Joint Venture Company generated net sales of $6.4 million, $16.3 million and $10.9 million, respectively. On December 29, 2010, the Joint Venture Company entered into a purchase agreement with Pfizer, Inc. (“Pfizer”) to sell all of its ANDAs to Pfizer for a purchase price of $63.2 million (the “Pfizer Sale Agreement”).Ownership of dormant products and those in development transferred as of the purchase date, while ownership of the actively-marketed ANDAs transferred in the second quarter of 2011.Pursuant to the terms of the Pfizer Sale Agreement, the Joint Venture Company was allowed to sell its actively-marketed ANDA products through April 30, 2011.Subsequent agreement between the parties allowed for the continued sale of one product into June 2011.We recognized $34.9 million in pre-tax income related to the Pfizer Sale Agreement, of which $21.5 million was recognized in the fourth quarter of 2010 and $13.4 million was recognized in the second quarter of 2011. 6 On March 22, 2007, we entered into an Exclusive Distribution Agreement (the “MBL Distribution Agreement”) with Massachusetts Biological Laboratories of the University of Massachusetts (“MBL”) for distribution of Td vaccines.MBL manufactured the Td vaccine products and we marketed and distributed them on an exclusive basis in the United States and Puerto Rico.In July 2008, the MBL Distribution Agreement was amended to: (i) allow us to destroy our remaining inventory of Td vaccine, 15 dose/vial, in exchange for receiving an equivalent number of doses of preservative-free Td vaccine, single-dose/vial (the "Single-dose Product") at no additional cost other than destruction and documentation expenses; (ii) reduce the aggregate purchase price of the Single-dose Product during the first year of the MBL Distribution Agreement by approximately 14.4%; (iii) reduce our purchase commitment for the second year of the MBL Distribution Agreement by approximately 34.7%; and (iv) reduce our purchase commitment for the third year of the MBL Distribution Agreement by approximately 39.5%. We were unable to make a payment of approximately $3.4 million for Td vaccine products that was due to MBL by February 27, 2009 under our MBL Distribution Agreement.While we made a partial payment of $1.0 million to MBL on March 13, 2009, we were also unable to make another payment of approximately $3,375,000 due to MBL on March 28, 2009.Accordingly, we entered into a letter agreement with MBL on March 27, 2009 ("MBL Letter Agreement"), pursuant to which we agreed to pay MBL the $5.8 million remaining due for these Td vaccine products plus an additional $4.8 million in consideration of the amendments to the MBL Distribution Agreement payable according to a periodic payment schedule through June 30, 2010.In addition, pursuant to the MBL Letter Agreement, the MBL Distribution Agreement was converted to a non-exclusive agreement, we provided MBL a standby letter of credit to secure our obligation to pay amounts due to MBL, and we were released from our obligation to further purchase Td vaccine products from MBL upon providing MBL with such letter of credit.Pursuant to the MBL Letter Agreement, MBL agreed not to declare a breach or otherwise act to terminate the MBL Distribution Agreement provided that we comply with the terms of the MBL Letter Agreement, the MBL Distribution Agreement (as amended by the MBL Letter Agreement) and any agreements required to be entered into pursuant to the MBL Letter Agreement. We made all scheduled payments to MBL during 2009 and 2010 in accordance with the MBL Letter Agreement and sold all existing Td inventory by December 31, 2009.We subsequently agreed to a limited sale of Td vaccine in the first quarter of 2010.However, we were not able to reach a long-term agreement with MBL regarding the business terms that would govern the purchase of new Td inventory.As a result, on December 14, 2009, MBL delivered to us a ninety-day notice of termination of the MBL Distribution Agreement, and accordingly, the MBL Distribution Agreement terminated on March 14, 2010.Upon the termination of this agreement, we exited the biologics & vaccines segment. Patents, Trademarks and Proprietary Rights.We consider the protection of our patents, trademarks and proprietary rights important to maintaining and growing our business.Through our acquisition in 2011, we have increased the number and importance of trademarks related to our products and product lines.One of our acquired companies, AVR, maintains a line of OTC eye care products sold under trade names such as TheraTears® and SteriLid®, among others.We are committed to maintaining and defending the trade names of AVR’s products, as they are important in supporting the success and growth of this business.In addition, we maintain and defend trademarks related to a number of internally-developed products, as well as those acquired or licensed from other companies. We have sought, and intend to continue to seek, patent protection in the United States and selected foreign countries where deemed appropriate.As of December 31, 2011, we had received two U.S. patents which expire in 2019 and had oneadditional U.S. patent application pending. The importance of these patents does not vary among our business segments. We also rely upon trade secrets, unpatented proprietary know-how and continuing technological innovation to maintain and develop our competitive position. We enter into confidentiality agreements with certain of our employees pursuant to which such employees agree to assign to us any inventions relating to our business made by them while in our employ. However, there can be no assurance that others may not acquire or independently develop similar technology or, if patents are not issued with respect to products arising from research, that we will be able to maintain information pertinent to such research as proprietary technology or trade secrets. See Item 1A. Risk Factors — “Our patents and proprietary rights may not adequately protect our products and processes” for more information. Employee Relations. As of December 31, 2011, we had ­­­553 permanent, full-time employees and 11 part-time or temporary employees.Of our total full-time employees, 272 worked at our manufacturing facilities in Decatur, Illinois, 130 worked at our manufacturing facility in Somerset, New Jersey and the remaining 151 worked in corporate support functions, either at our corporate offices in Lake Forest, Illinois, our R&D facility in Skokie, Illinois, our distribution facility in Gurnee, Illinois, or from other field-based locations. We believe we have good relations with our employees.None of our employees is represented by a collective bargaining agreement. Competition. The marketing and manufacturing of pharmaceutical products is highly competitive, with many established manufacturers, suppliers and distributors actively engaged in all phases of the business. Many of our competitors have substantially greater financial and other resources, including greater sales volume, larger sales forces and greater manufacturing capacity. See Item 1A. Risk Factors — “Our industry is very competitive. Additionally, changes in technology could render our products obsolete” for more information. 7 The companies that compete with our ophthalmic segment include Allergan Pharmaceuticals, Inc., Novartis, Bausch & Lomb, Inc., Apotex and Sun Pharmaceuticals, among others.The ophthalmic segment competes primarily on the basis of price and service. The companies that compete with our hospital drugs & injectables segment include both generic and name brand companies such as Hospira, Inc., Teva Pharmaceutical Industries, Pfizer, Sagent, Novartis, APP, American Regent, Inc.,Hikma and Bedford. The hospital drugs & injectables segment competes primarily on the basis of price. Suppliers and Customers.No supplier represented 10% or more of our purchases in 2011.In 2010 and 2009, purchases from MBL represented 14% and 38% of our purchases, respectively.In 2010 and 2009, MBL was our sole supplier of Td vaccine for our biologics & vaccines segment.As discussed above, our MBL Distribution Agreement terminated on March 14, 2010 and we anticipate no future purchases of vaccine products from MBL.Aside from MBL, no other suppliers represented 10% or more of our purchases in 2010 or 2009. We require a supply of quality raw materials and components to manufacture and package pharmaceutical products for ourselves and for third parties with which we have contracted. The principal components of our products are active and inactive pharmaceutical ingredients and certain packaging materials. Many of these components are available from only a single source and, in the case of many of our ANDAs and NDAs, only one supplier of raw materials has been identified. Because FDA approval of drugs requires manufacturers to specify their proposed suppliers of active ingredients and certain packaging materials in their applications, FDA approval of any new supplier would be required if active ingredients or such packaging materials were no longer available from the specified supplier. The qualification of a new supplier could delay our development and marketing efforts. If for any reason we are unable to obtain sufficient quantities of any of the raw materials or components required to produce and package our products, we may not be able to manufacture our products as planned, which could have a material adverse effect on our business, financial condition and results of operations. In 2011, 2010 and 2009, a high percentage of our sales were to the three large wholesale drug distributors noted below.These three large wholesale drug distributors account for a large portion of our gross sales, net revenues and accounts receivable in all our business segments except for contract services. The three distributors are: ● AmerisourceBergen Corporation (“AmerisourceBergen”); ● Cardinal Health, Inc. (“Cardinal”); and ● McKesson Drug Company (“McKesson”). On a combined basis, these three wholesale drug distributors accounted for approximately 66% of our total gross sales and 63% of our net revenue in 2011, and 72% of our gross accounts receivable as of December 31, 2011. The difference between gross sales and net revenue is that gross sales is calculated before allowances for chargebacks, rebates, promotions and product returns (See Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations — “Critical Accounting Policies” for more information). The table below presents the percentages of our total gross sales, net revenue and gross trade accounts receivable attributed to each of these three wholesale drug distributors as of and for the years ended December 31, 2011, 2010 and 2009: Gross Sales Net Revenue Gross Accounts Receivable Gross Sales Net Revenue Gross Accounts Receivable Gross Sales Net Revenue Gross Accounts Receivable AmerisourceBergen 23
